--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[img0010.jpg]
 
EXCLUSIVE DISTRIBUTION AGREEMENT - UNITED STATES, CANADA,
ISRAEL AND THE UNITED NATIONS






 
THIS AGREEMENT ("Agreement"), effective this 27th day, of August, 2009
("Effective Date"), is entered into by Serenergy A/S, CVR-no. 29 61 66 47,
Majsmarken 1, DK-9500 Hobro, Denmark (the "Company") a Denmark Corporation
(hereinafter "Serenergy" or the "Supplier" or a "Party") a Danish Corporation,
and Inscrutor Inc., a company incorporated in the State of Delaware, company
number EID 32-0251358, (hereinafter "Inscrutor" or the "Distributor" or a
"Party"), a Delaware Corporation.


WHEREAS, the Supplier is in the business of developing, manufacturing and
selling fuel cells and related products throughout the world;


WHEREAS, the Distributor is in the business of market development and business
devel­opment and wishes to distribute all the Supplier's products in the United
States, Canada and Israel;


WHEREAS, the Supplier wishes to provide all such products to the Distributor for
distri­bution in such countries on an exclusive basis;


NOW, THEREFORE, in consideration of the Parties promises and agreements set
forth herein, the parties, each intending to be legally bound hereby, do promise
and agree as follows:
 
 


 

1.  Definitions     1.1  In this Agreement the terms mentioned below shall have
the following meaning:       Agreement  
Shall mean this agreement, including schedules.
 
  Effective Date
Means the date first written above.
 
  Confidential Information Means any information of any kind or nature
whatsoever, whether written or oral, includ­ing, without limitation, this
Agreement, fi­nancial information, trade secrets, customer      



 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]



   
lists and other information, regarding the Par­ties and the Products, which is
not known to the general public.
 
  Products
Means all the Supplier's products from time to time.
 
  Term
Means the period commencing on the Effec­tive Date and terminating as set forth
in Clause 9 hereof.
 
  Territory
 Means United States, Canada, and Israel.
 
  Trademarks
Means all trademarks, service marks, logos, brand names, trade names, domain
names and/or slogans used by the Supplier and /or the Distributor in connection
with the Prod­ucts from time to time (whether registered or unregistered).
 
  UN
Means the United Nations.
 
  USD
Means US Dollars. The Parties have agreed that the exchange rate between USD and
DKK shall be calculated in accordance with the official exchange rate of
Danmarks Na-tionalbank on the date in question. However, the Parties have agreed
that the exchange rate between USD and DKK shall in no case be lower than 5.10,
e.g. 100 USD shall at all times be equal to minimum DKK 510.
 
2.  
Grant of Right to Distribute
 
2.1  Appointment. Subject to the terms and conditions of this Agreement, the
Supplier hereby appoints the Distributor as its exclusive distributor of the
Products within the Territory and globally in respect of UN for the Term (see
Clause 9), and the Distributor hereby accepts such appointment.


 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

2.2
Restrictions on the Distributor's Activities. The Distributor shall not,
directly or indirectly i) establish a warehouse or sales office for the Products
outside the Territory, ii) engage in any promotional activities relating to the
Products directed primarily to customers outside the Territory except from UN,
or iii) solicit orders for Products from any prospective customer located
outside the Territory except from UN.
 
2.3
Restrictions on the Supplier's Activities. The Supplier shall not, directly or
indirectly i) es­tablish a warehouse or sales office for the Products in the
Territory, (ii) engage in any pro­motional activities relating to the roducts
directed primarily to customers in the Territory or to UN, and (iii) solicit
orders for Products from any prospective customer located in the Ter­ritory or
from UN. The Supplier is entitled to participate in scientific conferences,
seminars, etc. within the Territory without the Distributor's prior written
consent.
 
2.4
Reservation of Rights by the Supplier. The Supplier reserves the right to take
the following actions at any time upon sixty (60) calendar days prior written
notice to the Distributor without liability: (i) to add Products and (ii) to
modify the design of or upgrade the Products or any part of the Products. The
Supplier shall be entitled to cancel Products upon one (1) year's prior written
notice to the Distributor.
 
3. 
Trademarks and intellectual property rights
 
3.1 
Ownership to Trademarks and other intellectual property rights:
 
3.1.1
The Supplier shall have exclusive ownership to all Trademarks and other
intellectual prop­erty rights connected to products invented and/or developed by
the Supplier.
 
3.1.2
The Distributor shall have exclusive ownership to all Trademarks and other
intellectual property rights connected to products invented and/or developed by
the Distributor.
 
3.1.3
The Supplier and the Distributor shall have joint ownership to all Trademarks
and other in­tellectual property rights connected to products invented and/or
developed jointly by the Supplier and the Distributor.
 
3.2 Grant of Rights. The Supplier hereby grants to the Distributor for the
Term,, and subject to the terms and conditions herein, an exclusive irrevocable
right to use the Supplier's Trademarks and other intellectual rights from time
to time in connection with the marketing, use, sale and service of the Products
in the Territory and to UN in accordance with the terms and conditions of this
Agreement

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

4.
The Distributor's Obligations
 
4.1
Promotion Efforts. The Distributor shall no later than 6 months after the
Effective Date es­tablish a sales office located within the United States, which
shall provide the base for op­erations in the Territory and operations directed
at UN in order to develop the contact to po­tential customers within the
Territory and within UN. Immediately upon the establishment of the said sales
office the Distributor shall facilitate a fulltime sales person to promote the
sales of the Products within the Territory. The Distributor may develop
materials in connec­tion with the promotion of the sale of Products (including,
but not limited to, product bro­chures). The Distributor shall submit copies of
such promotional material to the Supplier.
 
4.2
Customer Service. No later than 6 months after the Effective Date the
Distributor shall pro­vide effective customer service (including, but not
limited to, taking orders, responding to customer inquiries, fulfilling requests
for quotes on Product pricing and providing after-sales sendee) on a timely
basis and shall provide such assistance and information to customers.
 
4.3
Reports. With effect from Q2 2010 the Distributor shall provide the Supplier
with quarterly operation reports of the Distributor's activities to market the
Products in the Territory. The first quarterly report will be provided in
respect of Q2 2010. Each such report shall be due within thirty (30) calendar
days after the end of the quarter to which it relates.
 
4.4
Annual Report. The Distributor shall provide the Supplier with an annual report
within five (5) months after the end of each calendar year, for the first time
for the calendar year 2010, showing annual sales figures and the quantity of
Products on hand as at 31 December of each year.
 
4.5
Product Recalls. In order to assist the Supplier in the event of a recall of
Products sold by the Distributor in the Territory or to UN, the Distributor
shall maintain a complete and current listing of the locations of all Products
in the Distributor's inventory and the names of cus­tomers who have purchased
Products from the Distributor together with the dates of such purchases and
Product serial numbers.
 
4.6
Order Forecasts. With effect from 1 March 2010 the Distributor shall prior to
the beginning of each calendar quarter, for the first time prior to Q2 2010,
provide to the Supplier a written forecast of the number and type of Products
expected to be ordered in the following three (3) month period. The
Distributor's forecasts are not binding on the Distributor and will be used by
the Supplier only for planning purposes.

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

4.7
Pricing - customers. The Distributor shall be free to establish its own pricing
for the Prod­ucts. The Distributor shall notify the Supplier of its pricing, as
in effect from time to time.
 
5. 
The Supplier's Obligations
 
5.1
Supply. The Supplier agrees to sell to the Distributor the Products and spare
parts ordered by the Distributor in accordance with the terms of this Agreement.
The Supplier shall provide spare parts for repairing the Products for a period
of not less than two (2) years from the date of the last shipment of a
particular type of Product to the Distributor.
 
5.2
Marketing Assistance. The Supplier shall translate all existing promotional
material from time to time into the English language and provide this to the
Distributor in written and elec­tronic version. Furthermore, the Supplier agrees
to actively support the Distributor in the Distributor's process of developing
promotional material for the sales of the Products within the Territory and to
UN, including but not limited to proof reading, submission of technical input,
pictures, etc., in connection with the Distributor's promotion of the sale of
the Prod­ucts.
 
5.3
Technical Support. The Supplier shall provide technical support to the
Distributor via tele­phone consultations during normal business hours of the
Supplier. Further, the Supplier shall provide to the Distributor a range of
after-sales technical information in the English lan­guage at regular intervals
to ensure that the Distributor has all current and relevant informa­tion
regarding the Products. The Supplier shall allocate one qualified and
high-skilled em­ployee as the Distributor's point of contact. The said employee
shall report directly to the management of the Supplier.
 
5.4
Training. The Supplier shall provide training to the Distributor's staff,
external sales agents, etc., in connection with the marketing, sale and service
of the Products at regular intervals. The Supplier and the Distributor shall pay
their own costs for travel, food and lodging dur­ing the training period. It is
the intention of the Supplier and the Distributor that such train­ing shall take
place every second time at the Supplier's premises and every second time at the
Distributor's premises. In case the Supplier participates in meetings with the
Distribu­tor's sales staff, customers, etc., upon the Distributors prior written
request, the Supplier is entitled to include the Supplier's travel expenses
including food and lodging in the Sup­plier's calculation of the Supplier's
direct variable production costs, cf. Clause 6.1.
 
5.5
Approvals. The Supplier is responsible for obtaining all applicable regulatory
approvals necessary to permit the Distributor to market, sell and service the
Products in the Territory and to UN. The Supplier shall bear all costs
associated with such approvals.

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

5.6   Product liability. The Supplier is solely responsible for any product
liability which arises from the Products and/or products based on the Supplier's
technology. Supplier shall in­demnify, protect and hold harmless the
Distributor, without the execution of any further documents, from and against
all losses, damages, injuries, claims, demands and expenses, including
reasonable attorneys' fees, for all proceedings, trials and appeals arising out
of or connected with or in any manner related to the product liability.     6. 
Prices and Payment
 
6.1
Prices.
 
 
6.2
Payment.
 
 
7. 
Confidentiality
 
7.1
Each Party undertakes not to use or disclose any Confidential Information unless
(i) re­quired to do so by law or pursuant to any order of court or other
competent authority or tribunal (ii) required to do so by any applicable stock
exchange regulations or the regu­lations of any other recognised market place
(iii) such disclosure has been consented to by the other Party in writing (such
consent not to be unreasonably withheld) or (iv) to its professional advisors
who are bound to such party by a duty of confidence which applies to any
information disclosed. If a Party becomes required, in circumstances
contemplated by (i) or (ii) to disclose any information, the disclosing Party
shall use its reasonable endeavours to consult with the other Party prior to any
such disclosure.
 
7.2 If this Agreement is terminated, irrespective of the cause of such
termination, the Par­ties shall - and shall procure that its advisors - upon a
request in writing from a Party, return or destroy any document containing
Confidential Information, and any copy thereof. Notwithstanding the above, the
Parties shall be entitled to retain one (1) copy    

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

 
solely for archival purposes and the Party's advisors shall be entitled to
retain copies to the extent required by applicable law.
 
7.3
The Supplier shall be permitted to issue a press release disclosing that the
Distributor has entered into this Agreement, provided that the final form of the
press release is ap­proved in advance in writing by the Distributor.
 
7.4
Irrespective of Clause 7.1 the Parties are entitled to inform their respective
equity hold­ers and main creditors of the terms of this Agreement.
 
7.5
Irrespective of Clause 7.1 the Distributor may freely disclose, e.g. on
Websites, the na­ture of this Agreement, with a description of i.e. the
Supplier.
 
8. Infringement of Trademarks and other intellectual property rights
8.1
The Distributor and the Supplier agree that if it is notified or otherwise
obtains knowledge of any actual or alleged infringement of the Trademarks or any
other intellectual property rights of a Party by a third party, it shall
promptly notify the other Party. No legal proceed­ings shall be instituted by a
Party against any third party in respect of any such actual or al­leged
infringement without the prior written consent of the Party that, exclusively or
jointly, has ownership to the Trademark or other intellectual property rights,
cf. Clause 3.1.
 
9.
Term and Termination
 
9.1
Term. This Agreement shall commence on the Effective Date and shall continue for
a term of thirtysix (36) months following the Effective Date (the "Initial
Term")- Upon expiration of the Initial Term this Agreement may be terminated by
each Party with thirtysix (36) months prior written notice to the end of a
calendar month. Thereafter, this Agreement will be automatically renewed for an
additional one (1) year term (the "Renewal Term") unless terminated by either
Party upon ninety (90) calendar days prior written notice prior to the
expiration of the Initial Term or any Renewal Term.
 
9.2 
Exclusivity. The Distributor has on this date entered into an Investment
Agreement with the Supplier. If Inscrutor by 31 May 2010 has not raised
investments in Inscrutor for a minimum subscription amount of USD 1,500,000, the
exclusivity of this Agreement shall automatically lapse on 31 May 2010 with the
effect that the Distributor shall be entitled to continue as the Supplier's
distributor of the Products from time to time within the Territory and to UN on
a non-exclusive basis. In such case, the Distributor shall be entitled to
purchase the Products from the Supplier at the lowest price, at which the
Supplier sells the Products to other distributors.

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

9.3 
Material Breach. This Agreement may be terminated by either Party by giving
thirty (30) calendar days written notice of such termination to the other Party
in the event of a material breach by the other Party. "Material breach" shall
include: (i) any violation of the terms of Clauses 2.2, 2.3, 3, or 7, (ii) any
other breach that a Party has failed to cure within thirty (30) calendar days
after receipt of written notice by the other Party, (iii) any activity or
assistance by a Party of challenging the validity or ownership of the Trademarks
or any other intellec­tual property rights of the Supplier and/or the
Distributor, (iv) an act of gross negligence or wilful misconduct of a Party, or
(v) the insolvency, liquidation or bankruptcy of a Party.
 
10.
Sell-Off Period; Repurchase of inventory
 
10.1
Sell-Off Period. Upon termination or expiration of this Agreement, the
Distributor shall have the right to sell off its remaining inventory of Products
and spare parts on a non­exclusive basis for so long as such inventory exists;
provided, however, that the Distributor shall comply with all terms and
conditions of this Agreement, including those that restrict the Distributor's
activities. The Distributor's rights under this Clause 10.1 are expressly
subject to the Supplier's option to repurchase the Distributor's inventory of
Products and spare parts as set forth in Clause 10.2 hereof.
 
10.2
Option to Repurchase. Upon termination or expiration of this Agreement, the
Supplier shall have the option to repurchase the Distributor's inventory of
Products and spare parts, which option must be exercised in writing within
thirty (30) calendar days after such termination or expiration. If the Supplier
so exercises such option, the Supplier shall repurchase the Distributor's
inventory of Products and spare parts that are saleable and in the original
packages and unaltered from their original form and design. Any such repurchase
of the Distributor's inventory of Products and spare parts shall be at the
original purchase price paid by the Distributor to the Supplier hereunder. The
Supplier shall pay the Distributor for such repurchased Products within thirty
(30) calendar days after the Supplier receives those Products and spare parts.
 
11. 
Independent Contractors
 
11.1  It is understood that both Parties hereto are independent contractors and
engage in the operation of their own respective businesses. Neither Party hereto
is to be considered the agent of the other Party for any purpose whatsoever and
neither Party has any authority to enter into any contract or assume any
obligation for the other Party or to make any warranty or representation on
behalf of the other Party. Each Party shall be fully responsible for its own
employees, servants and agents, and the employees, servants and agents of one
Party shall not be deemed to be employees, servants and agents of the other
Party for any purpose whatsoever.

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

12. 
Assignment
 
12.1
The Distributor is entitled to - in whole or in part - to assign this Agreement
to any third party, provided that the assignee respects and assumes all rights
and obligations of the as­signor. In case the Distributor - in whole or in part
- assigns this Agreement to any third party, the Distributor is obligated to pay
to the Supplier xxx   per cent of any profit the Dis­tributor may make as a
result of such assignment.
 
13.
Contact information
 
The Distributor:
 
Inscrutor Inc.
Company No. 32-0251358
410 Park Avenue, 15th floor
New York, NY 10022
United States
 
The Supplier:
 
Serenergy A/S
CVR-no. 29 61 66 47
Majsmarken 1 DK-9500 Hobro
Denmark
 
14.  
Governing law and Arbitration
 
14.1
This Agreement, including the Schedules, shall be governed by and construed in
accor­dance with the laws of Denmark, without giving effect to any choice of law
or conflict of law provisions.
 
14.2 Any dispute or controversy arising out of or in connection with this
Agreement, its con­clusion, implementation or any breach of its provisions or
its termination shall - failing an amicable settlement - be settled with final
and binding effect by arbitration in Co­penhagen in accordance with the rules of
the rules of the Danish Institute of Arbitration (Copenhagen Arbitration). The
arbitration panel shall have two arbitrators and an um-



 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

 
pire appointed by the institute unless the parties to the dispute agree
otherwise. The Distributor and the Supplier shall each appoint one arbitrator.
The language of the arbi­tration shall be English unless the parties to the
dispute agree otherwise.
 
15. 
General
 
15.1 
This Agreement constitutes the entire agreement of the Parties on the subject
hereof and su­persedes all prior understandings and instruments on such subject.
In the event of any dis­crepancy between the provisions of the Exclusive
Distribution Agreement and the provisions of the schedules, the terms and
conditions Of the Exclusive Distribution Agreement shall prevail. This Agreement
may not be modified other than by a written instrument executed by duly
authorized representatives of the Parties.
 
16. 
Survival of Provisions
 
16.1
The following provision of this Agreement shall survive the termination of this
Agreement: Clauses 7, 10, 12 and 16 of the Exclusive Distribution Agreement and
all other provisions of the Exclusive Distribution Agreement that by their
nature extend beyond the termination of this Agreement.
 
17. 
Schedules
 
Schedule 6.1      Price calculation.



 
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.


 

Signed for and on behalf of  
Signed for and on behalf of
 
[img008.jpg]   [img007.jpg]

 

 